J. F. Babnabd, J.
There is no doubt, but that to render a common carrier liable for goods to be carried by him, there must be a delivery to such carrier and an acceptance upon the part of the carrier of the goods to be carried.
The proof shows in this case that the expressman took the trunk in question to the depot of the defendant at James Slip, about noon on the 11th April, 1868. It was marked “Israel J. Rogers, Riverhead, Long Island.” He found inside of the depot gate, where- he carried the trunk, two or three men unloading freight, of whom he inquired who took care of baggage. . They told him the man in the office ; he went to see the man in the office and told him there was a trunk outside; he replied all right, and immediately sent two men to take care of it. The trunk was left by the ex-*295pressman in the place where the baggage was kept and was inside of the defendants’ enclosure and was near their baggage crate which was at the time locked. The man in the office had been defendants’ ticket agent for some years. At about three o’clock on the same day the plaintiff went to the ticket office and bought his ticket for Riverhead, and asked this agent for his trunk, he said he had seen a trunk answering the description a short time before, but did not know where it then was. The employees of the company subsequently informed plaintiff that the trunk had been :given.to an expressman who had a check corresponding to ■the one on the trunk.
The case should have gone to the jury. It is enough to establish a delivery in the first instance to prove that a person acting as the agent of the company received and accepted the property for transportation, even if there be in fact, another person who is proved to be the actual agent, having charge of the receipt of freight. There is no such proof in this case. The ticket agent was apparently in charge of the depot. The company which sanctions his employment and thus holds him out to the world as its agent, is not at liberty to repudiate his acts. It seems also, that the trunk in point of' fact, come to defendants’ possession. The agent had seen it. The defendant had delivered it to a stranger who presented a check. Who checked it ? When and where was it checked ? It was left unchecked and marked plainly for Riverhead, why was it redelivered to a stranger at James slip on the day of its receipt ? The case of Grosvenor agt. The N. Y. Central R. R. Co., (39 N. Y., 34,) does not control this case. The court held in that case that the delivery must be in a proper place. That a delivery of a cutter so near the track as to be caught by a passing train was not a good delivery. No such question is presented by the facts of this case. The judgment should be reversed and a new trial granted, costs to abide event.